NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 12-2807
                                    _____________

                          W.R. GRACE & CO., et al, Debtors
                          Garlock Sealing Technologies, LLC,
                                                     Appellant

                                   _______________

                    On Appeal from the United States District Court
                              for the District of Delaware
                                (D.C. No. 11-cv-00199)
                      District Judge: Hon. Ronald L. Buckwalter
                                   _______________

                           ORDER AMENDING OPINION

The opinion filed on July 24, 2013, incorrectly included Ann C. Cordo, Esq. of Morris,
Nichols, Arsht & Tunnell as counsel for W.R. Grace. The opinion is hereby amended
deleting Ms. Cordo in the listing of counsel for W.R. Grace.

For the Court,


Marcia M. Waldron, Clerk

Date: July 24, 2013
PDB/cc: All Counsel of Record